nO. WwW oO =

So oe IN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MAHMOUD ZATTREH, Case No.: CV19-00597-MWE-(AFMx)
Hon. Michael W. Fitzgerald, Ctrm 5A, 5 FT"
Plaintiff, Mag. Alexander F. MacKinnon, Ctrm 780, 7" FI.
VS.
ORDER OF DISMISSAL OF
LOS ANGELES POLICE ENTIRE ACTION WITH

DEPARTMENT: OFFICER DOE 1 and |PREJUDICE [23]
DOES 2 to 100, INCLUSIVE,

Defendants.

 

 

 

 

Based on the stipulation of the parties and GOOD CAUSE appearing
therefore, IT IS HEREBY ORDERED that the above-entitled action against all
defendants is dismissed in its entirety, with prejudice. Each party to bear their own

costs and fees. This dismissal does not constitute an adjudication on the merits.

IT IS SO ORDERED.

 
 

Dated: December 9, 2019

 

ONORABLE MICHAEL W/ FITZGERALD
UNITED STATES DISTRICT JUDGE

 
